Citation Nr: 0618110	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1991 to 
April 1992.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2005, it was remanded to the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) for 
additional development and readjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in February 2006.  The case 
was returned to the Board and is now ready for appellate 
review.  

It is noted for the record that when the veteran's claim was 
last before the Board, the RO was directed to notify the 
veteran in writing that there had been an appeal of five 
denied claims that had been pending since July 1995, and that 
an extension of time would be granted for the purpose of 
allowing her to file a substantive appeal as to those claims.  
The RO complied with the foregoing directives in a letter 
dated in August 2005.  The veteran did not thereafter respond 
to the letter from the RO, and did not file the necessary 
substantive appeal with respect to the five pending claims.  
Thus, these matters have not been perfected for appeal, and 
the Board is without jurisdiction to address them further.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate her claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate it.

2.  A back disorder, to include lumbar discogenic disease and 
bilateral lumbar radiculopathy, was not shown in service, 
degenerative joint disease of the lumbar spine was not 
manifest to a compensable degree within the first post-
service year, and a back disorder has not been shown by 
competent evidence to be related to service or to a disease 
or injury of service origin.  


CONCLUSION OF LAW

A back disorder, to include lumbar discogenic disease and 
bilateral lumbar radiculopathy, was not incurred in or 
aggravated by active service; degenerative joint disease of 
the lumbar spine may not be presumed to be related to 
service; and a back disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  She claims that a back disability was first 
manifest in service and that the records document that she 
has received continuous treatment for a back disorder since 
then.  She believes that service connection should be granted 
on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will present the 
applicable legal criteria and then analyze the appellant's 
claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in April 2002, April 2003, and April 
2006, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to her claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the June 
1995 rating decision, February 1997 statement of the case, 
October 1999 rating decision, February 2000 statement of the 
case, October 2002 supplemental statement of the case, March 
2003 Board remand, July 2004 supplemental statement of the 
case, October 2004 supplemental statement of the case, May 
2005 Board remand, and February 2006 supplemental statement 
of the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
foregoing documents provided the veteran with notice of all 
the laws and regulations pertinent to her claim and those 
pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The VCAA notices provided to the veteran in April 
2002, April 2003, and April 2006 were not given prior to the 
first AOJ adjudication because the enactment of the VCAA 
post-dated the first OJ adjudication.  Notwithstanding, since 
that time, proper notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the foregoing VCAA notices did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Despite the failure 
of the RO to provide such notice in a single correspondence, 
the overall notice to the veteran contained in the various 
documents that have been sent to her over the life of this 
lengthy appeal can be considered satisfactory since it 
properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).

Essentially, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate her claim - that is, evidence of 
the type that should be considered by VA in assessing her 
claim.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it was determined during 
the course of this appeal that the veteran's service medical 
records on file may not have been complete.  Based upon this 
supposition, repeated efforts were made to obtain any other 
copies of the veteran's service medical records and VA post-
service medical records that were not already of record, 
without success.  The Board finds that the RO undertook a 
reasonably exhaustive search for those records, and that any 
further efforts are not justified.  

The Board notes that the RO afforded the veteran pertinent VA 
spine or back examinations in October 1996, July 1998, August 
2002, and October 2005.  Probative opinions were offered, and 
the rationales for the opinions were provided.  There is no 
indication that additional back examination is necessary for 
the fair adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim of entitlement to service 
connection.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal until 
correspondence from the RO dated in April 2006.  Regardless, 
as this decision results in the denial of the veteran's claim 
for entitlement to service connection, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days and manifests 
degenerative arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant is seeking service connection for a back 
disorder, to include the recently diagnosed discogenic 
disease at L5-S1.  As noted above, she claims that her 
current disorder is related to an injury sustained in 
service, and that she has continuously received treatment for 
that disorder since service.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed back disorder.  Following 
VA spine examination in October 1996, the diagnosis was 
lumbar paravertebral myositis.  Following VA examination in 
August 2002, the diagnosis was low back pain, with no 
pathological findings on physical examination.  It was noted, 
however, that bulging disc at L5-S1 had been seen on Magnetic 
Resonance Imaging (MRI) examination eight years after release 
from service.  In the October 2005 VA examination report, the 
diagnoses were L5-S1 disc bulge without impression upon the 
thecal sac or exiting nerves; and clinical bilateral lumbar 
radiculopathy, secondary to the disc bulge.  Based upon the 
foregoing examination reports, particularly the report of the 
most recent examination, the Board finds for the current 
existence of the claimed back disorder.  The Hickson element 
(1) has therefore been satisfied as to the disability 
claimed.  

With respect to Hickson element (2), on medical board 
examination dated in February 1992, the veteran had 
complained of low back pain for 6 months.  X-ray and physical 
examination were negative, however.   Notwithstanding, the 
Board notes that the veteran is competent to report that he 
experienced back pain in service because this requires only 
personal knowledge, not medical expertise, as it comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Thus, for purposes of analysis, back pain in service 
may be conceded.  

Moreover, service connection has been established for a left 
tibia and fibula stress reaction and a right tibia and fibula 
stress reaction, and the veteran has alleged that her current 
back disability is related to these service-connected 
disabilities.  Since these disabilities are associated with 
service, they also serve to satisfy Hickson element 2, in our 
analysis of the claim of secondary service connection.  

Applying the Hickson analysis, the Board concludes that the 
veteran experienced back pain in service and that she has a 
current back disorder, characterized as L5-S1 disc bulge 
without impression upon the thecal sac or exiting nerves; and 
clinical bilateral lumbar radiculopathy.  Hickson elements 
(1) and (2) are, accordingly, met.  

Therefore, with reference to Hickson element (3), for the 
veteran to be successful in her claim, the evidence must show 
either that it is at least as likely as not that her current 
back disorder is related to a disease or injury that occurred 
in service, or that degenerative joint disease of the back 
was shown in the first post-service year.  If the 
preponderance of the evidence shows otherwise, the veteran's 
claim must be denied.  The Board has reviewed all of the 
evidence of record, and finds that the preponderance of that 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder, to include 
degenerative joint disease.  

Preliminarily, with respect to whether a relationship can be 
established between the current degenerative joint disease of 
the back and service on a presumptive basis, it is initially 
noted that there was no reference to such findings in the 
medical treatment records and VA examination records 
available for the first post-service year.  Significantly, VA 
examination in June 1992 resulted in a diagnosis of lumbar 
paravertebral myositis.  Degenerative joint disease was not 
found.  Given the absence of the documentation of 
degenerative joint disease in the first post-service year, 
entitlement to service connection for degenerative joint 
disease of the back may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current back 
disorder that is related to service or to a service-connected 
disorder.  

The veteran herself has theorized that she has a back 
disorder that is directly the result of an injury in service, 
or that is the result of her service-connected lower 
extremity disorders.  With respect to any medical conjectures 
that could be made on her part, however, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that her current back disorder at 
issue is related to service, she is not qualified to render a 
medical opinion and her statements cannot serve as competent 
medical evidence of the etiology of those disorders.  
Moreover, despite several requests to do so, the veteran has 
not offered into evidence any medical opinions in support of 
her claim.  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of a VA spine examiner who 
examined the veteran in August 2002, and the report of a VA 
physician who examined the veteran in October 2005.  

The VA spine medical examiner who examined the veteran in 
August 2002 had the benefit of a review of the medical record 
contained in the veteran's claims file when he examined the 
veteran for the express purpose of determining the etiology 
of her back disorder.  In the examination report, the VA 
examiner noted the prior June 1999 MRI report and other 
studies of the veteran's back.  The examiner also noted with 
specificity the veteran's service medical records.  Following 
examination of the veteran, the pertinent diagnosis was "low 
back pain, no pathological findings on physical examination 
today."  The examiner concluded that there "was not enough 
medical evidence to state or to link the veteran's MRI with 
the bulging disc to her alleged back problems from the 
Military service."

The VA physician who examined the veteran in October 2005 
also had the benefit of a review of the medical record 
contained in the veteran's claims file when he examined the 
veteran for the express purpose of determining the etiology 
of her back disorder.  Following that review and the thorough 
examination of the veteran, the diagnoses were L5-S1 disc 
bulge without impression upon the thecal sac or exiting 
nerves; and clinical bilateral lumbar radiculopathy, 
secondary to the disc bulge.  The examiner opined that "the 
low back disabilities found on today's exam is [sic] less 
likely than not related to the veterans [sic] period of 
service, including documented in service back complaints or 
s[ervice-]c[onnected] right and left tibia stress 
reactions."  


These examination reports are deemed highly probative because 
the conclusions reached were those of medical professionals 
and based upon thorough historical reviews, and equally 
thorough examinations, and included historically and 
medically significant reasons and bases for the conclusions 
reached.  

The Board notes with interest that the physician who 
conducted the October 2005 VA spine examination recognized 
the question of whether there was an interaction between the 
veteran's service-connected lower extremity disabilities and 
the back disorder at issue.  Moreover, the examiner also 
recognized the veteran's complaints of back pain in service, 
as well as the diagnosis of lumbar paravertebral myositis 
within the first year after service.  Significantly, however, 
the physician made no connection between the veteran's 
current back disorder and service.  Instead, it was concluded 
that the veteran's lumbar discogenic disease occurred several 
years after service, namely sometime between March and June 
1999.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's back 
disorder is proximately due to or the result of a service-
connected disease or injury, that his back disorder, to 
include discogenic disease of L5-S1, was incurred during 
service, or that degenerative joint disease was presumptively 
incurred in service.  38 C.F.R. § 3.310(a) (2005).  The 
veteran's claim must be denied on that basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.

ORDER

Entitlement to service connection for a back disorder is 
denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


